Citation Nr: 0205527	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-11 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to October 1, 1996.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and veteran 


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1971.  The appellant is the veteran's daughter.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1997 determination of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) denying entitlement to DEA benefits under Chapter 35, 
Title 38, United States Code, for periods of enrollment prior 
to October 1, 1996.  The appellant appealed the RO's 
decision, and in October 2000, the Board affirmed the RO's 
decision.  The veteran's claims folder was returned to the 
Milwaukee RO after the Board's decision.  

The appellant appealed the Board's October 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2001, based on a Joint Motion for Remand 
and to Stay Further Proceedings, the Court vacated the 
Board's decision and remanded the claim to the Board for 
readjudication pursuant to recent changes in the law. 


FINDINGS OF FACT

1.  The appellant is the veteran's daughter.

2.  In August 1997, the RO awarded the veteran a total 
disability evaluation and the appellant became eligible for 
Chapter 35 benefits, effective from September 29, 1992.

3.  The RO received the appellant's application for 
educational assistance in October 1997, within a year of the 
RO's rating decision.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, for periods of enrollment 
prior to October 1, 1996, have been met.  38 U.S.C.A. §§ 
3501, 5113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.3021, 
21.4131 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (2000), is entitled to a retroactive 
payment of Chapter 35 benefits for periods of enrollment 
prior to October 1, 1996.  

During the pendency of this appeal, on November 1, 2000, 
Congress revised the law governing, in pertinent part, 
effective dates for awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C.A. § 5113 (West Supp. 
2001)).  Where the law or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the law 
or regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990). 

In this case, the new law is most favorable to the appellant.  
The new law provides that, when determining the effective 
date of an award under chapter 35 of this title based on an 
original claim, the Secretary may consider the eligible 
individual's application as having been filed on the 
eligibility date of the individual if the eligibility date is 
more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113(b)(1) (West Supp. 2001).  An 
individual is eligible if she submits to the Secretary an 
original application for educational assistance under chapter 
35 of this title within a year of the date that the Secretary 
makes the rating decision, claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one-year period ending on the date on 
which the application was received, and would have been 
entitled to such assistance if the application had been 
submitted on the individual's eligibility date.  38 U.S.C.A. 
§ 5113(b)(2) (West Supp. 2001).

In August 1997, the RO awarded the veteran a total disability 
evaluation, effective from September 29, 1992.  By virtue of 
this action, the appellant became eligible for Chapter 35 
benefits on October 1, 1992.  The RO received the appellant's 
application for educational assistance in October 1997.  
Inasmuch as the appellant submitted this application within a 
year of the RO's August 1997 rating decision and she would 
have been entitled to educational assistance on her 
eligibility date for an approved program of education, the 
Board concludes that, pursuant to the aforementioned 
statutory provisions, the criteria for entitlement to DEA 
benefits under Chapter 35, Title 38, United States Code, have 
been met.  Accordingly, the appellant's claim for this 
benefit may now be granted.  





ORDER

Subject to the statutory and regulatory provisions governing 
the payment of monetary benefits, entitlement to DEA benefits 
under Chapter 35, Title 38, United States Code, for periods 
of enrollment prior to October 1, 1996, is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

